Case 2:16-cv-12971-MAG-APP ECF No. 30 filed 01/13/20                   PageID.192     Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 David Mowett [E−Filer],

                                    Plaintiff(s),

 v.                                                     Case No. 2:16−cv−12971−MAG−APP
                                                        Hon. Mark A. Goldsmith
 City of Detroit, et al.,

                                    Defendant(s).




                                 CLERK'S ENTRY OF DEFAULT

 Party in Default: Stanley Saunders

      The default of the party named above for failure to plead or otherwise defend is entered.



                                       Certificate of Service

    I hereby certify that on this date a copy of the foregoing notice was served upon the parties
 and/or counsel of record herein by electronic means or first class U.S. mail.

                                                    DAVID J. WEAVER, CLERK OF COURT


                                                By: s/ S. Schoenherr
                                                    Deputy Clerk

 Dated: January 13, 2020
